IN THE SUPREME COURT OF THE STATE OF NEVADA

 

PHILIP MORRIS USA INC., A FOREIGN No. 84805
CORPORATION,

Petitioner,

V5.

THE EIGHTH JUDICIAL DISTRICT FLED
COURT OF THE STATE OF NEVADA, ~

IN AND FOR THE COUNTY OF CLARK; AUG 11 2022
AND THE HONORABLE VERONICA

BARISICH, DISTRICT JUDGE, CLC OF S)PREME COURT
Respondents, BALM
and

DOLLY ROWAN, AS AN INDIVIDUAL,
AS SPECIAL ADMINISTRATOR FOR
THE ESTATE OF NOREEN
THOMPSON; NAVONA COLLISON, AS
AN INDIVIDUAL; RUSSELL
THOMPSON, AS AN INDIVIDUAL; R.J.
REYNOLDS TOBACCO COMPANY, A
FOREIGN CORPORATION; LIGGETT
GROUP, LLC, A FOREIGN
CORPORATION; QUICK STOP
MARKET, LLC, A DOMESTIC LIMITED
LIABILITY COMPANY; JOE’S BAR,
INC., A DOMESTIC CORPORATION;
THE POKER PALACE, A DOMESTIC
CORPORATION; SILVER NUGGET
GAMING, LLC, D/B/A SILVER NUGGET
CASINO, A DOMESTIC LIMITED
LIABILITY COMPANY; AND JERRY’S
NUGGET, A DOMESTIC
CORPORATION,

Real Parties in Interest.

 

 

ORDER DENYING PETITION
This original petition for a writ of mandamus or prohibition

challenges a district court order denying a motion to dismiss in an action

Supreme Court
OF
NEVADA

(0) 19474 brought under the Nevada Deceptive Trade Practices Act. Having
considered the petition and its documentation, we are not persuaded that
our extraordinary and discretionary intervention is warranted. See Walker
v. Second Judicial Dist. Court, 136 Nev. 678, 683, 476 P.3d 1194, 1198
(2020) (declining to grant writ relief when a later appeal was available); Pan
v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
(observing that the party seeking writ relief bears the burden of showing
such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is
an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). Generally, we will not
consider writ petitions challenging orders denying motions to dismiss, and
we are not persuaded that any exception to the general rule applies here.
Intl Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197-98,
179 P.3d 556, 558-59 (2008) (discussing writ petitions challenging denials
of motions to dismiss); see also R.J. Reynolds Tobacco Co. v. Eighth Judicial
Dist. Court, 138 Nev., Adv. Op. 55, ___ P.3d ____ (2022) (denying writ relief
in a similar challenge to an order denying a motion to dismiss in a Nevada

Deceptive Trade Practices Act action). We therefore

  

 

 

Silver Gibbons

 

1The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

Supreme Court
oF
NEVADA >

(0) 19474 cc: Hon. Veronica Barisich, District Judge
Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
Shook, Hardy & Bacon LLP/Kansas City
Lewis Roca Rothgerber Christie LLP/Las Vegas
Claggett & Sykes Law Firm
Bailey Kennedy
Kelley Uustal/Fort Lauderdale
Kasowitz Benson Torres LLP/Miami
King & Spalding LLP/Atlanta
King & Spalding, LLP/Charlotte
Eighth District Court Clerk

Supreme Court
OF
NEVADA 3

(0) 187A RE